Matthews, J.
delivered the opinion of the court. The only question in this case, submitted to the court, is whether the marriage of slaves produces any of the civil effects resulting from such a contract, after manumission.
It is clear, that slaves have no legal capacity to assent to any contract. With the consent of their masters they may marry, and their moral power to agree to such a contract or connection as that of marriage, cannot be doubted ; but, whilst in a state of slavery it cannot produce any civil effect, because slaves are deprived of all civil rights. Emancipation gives to the slave his civil rights, and a contract of marriapje, legal and *560valid by the consent of the master and moral as-J sent of the slave, from the moment of freedom, although dormant during the slavery, produces all the effects which result from such contract among free persons.
Duncan for the plaintiff, Hennen for the defendant.
It is therefore, ordered adjudged and decreed, that the judgment of the parish court be affirmed with costs.